In re State of Louisiana, applying for reconsideration. Orleans Parish.
On January 12, 1979, we ordered an evi-dentiary hearing to be held in connection with the adequacy of Hunter’s Boykinization at the time of the entry of earlier *144pleas. Thereafter, the trial judge filed an application for reconsideration and - submitted documents containing a waiver of the rights of trial and appeal. In light of those documents (styled “Plea of Guilty” and signed by the defendant), considering that the pleas, though post-Boykin were pre-Jackson, and consistent with our action in State ex rel. Clayton v. Maggio, 343 So.2d 734 (La.1977) we hereby recall our previous order granting an evidentiary hearing.
DIXON, J., would grant the evidentiary hearing because the documents here supplied do not show a complete Boykinization, nor that the plea was knowingly and intelligently given.